Citation Nr: 0813819	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  97-00 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board Remands of August 2000, February 
2001, September 2003, and March 2007.  This matter was 
originally on appeal from an April 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in August 2000; a transcript 
is of record. 


FINDINGS OF FACT

1.  The evidence clearly and unmistakably shows that the 
veteran's schizophrenia pre-existed the veteran's military 
service and was not aggravated during such service.

2.  The competent medical evidence does not show that a 
psychiatric disorder began in or was aggravated during 
service or that a psychosis was manifest to a degree of 10 
percent or more within a year of the veteran's discharge from 
active duty service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service and is not presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and Board Remands

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).    

The Board finds that VA has satisfied its duty to notify.  
The AOJ provided notice to the veteran in correspondences 
dated in February 2002, April 2004, and April 2006.  In the 
February 2002 and April 2004 correspondences, the RO advised 
the veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  In the April 2004 correspondence, the AOJ 
specifically requested that the veteran send any evidence in 
his possession that pertained to the claim.

In the April 2006 correspondence, the RO informed the veteran 
that when service connection is granted, a disability rating 
and effective date of the award is assigned.  The RO also 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing these letters, 
the AOJ has satisfied the Board's remand of February 2001 
requiring the veteran be provided with notice under the VCAA.

Although the AOJ did not provide fully compliant notice until 
after initial adjudication of the claim, it readjudicated the 
claim and issued a supplemental statement of the case in 
August 2007.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  This action also 
satisfied the portion of the Board's remand requiring a 
readjudication.

Finally, the Board also finds that the RO has satisfied VA's 
statutory duty to assist and all other Board remands.  In 
satisfaction of the Board's August 2000 remand, the veteran 
was provided with a hearing before the undersigned Veterans' 
Law Judge.  The veteran was also provided with a VA 
examination in April 2004 in satisfaction of the Board's 
September 2003 remand.  The RO has obtained a substantial 
amount of medical evidence in support of this claim.  This 
medical evidence included the veteran's service medical 
records, VA Medical Center (VAMC) treatment records, and 
private medical records.  The VAMC records were from the West 
Los Angeles and Sepulveda facilities.  Non-federal medical 
records associated with the claims file included records from 
Lancaster Community Hospital, High Desert Medical Center, Los 
Angeles County Department of Mental Health, and Antelope 
Valley Mental Health.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Psychosis is presumed to be service-connected if it becomes 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2007).

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
03.

When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both pre-existing and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability" [was] due to the natural progress of the" pre-
existing condition.  38 U.S.C. § 1153.  Wagner v. Wagner, 370 
F.3d 1089, 1096 (2004).  

A pre-existing injury or disease will be considered to have 
been aggravated by  active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2007).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b) (2007).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (providing that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  

"[T]emporary or intermittent flare-ups during service of a 
pre-existing injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the base line against which the board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  See Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991) (holding that 
veteran's condition did not increase in service where 
symptoms described in medical reports prior to service were 
strikingly similar to symptoms described in service medical 
records).

Analysis

In his substantive appeal, dated in April 1996, the veteran 
acknowledged his mental disorder pre-existed his active duty 
service.  In his notice of disagreement, dated in April 1996, 
he alleged his pre-existing mental disorder was aggravated in 
service.  

At his travel board hearing, the veteran testified that he 
was first treated for a mental condition when he was in high 
school.  The veteran stated that his condition was controlled 
with medications.  In the service, the veteran recalled, he 
first began to hear voices in his head.  The veteran denied 
hearing such voices prior to his active duty service.  

The pertinent medical evidence in this case includes the 
veteran's service medical records; records of treatment from 
Lancaster Community Hospital, High Desert Medical Center, Los 
Angeles County Department of Mental Health, and Antelope 
Valley Mental Health; a VA examination report, dated in April 
2004 with addenda dated in March 2005 and September 2005; and 
an independent medical expert opinion, dated in December 
2005.  Upon reviewing this evidence, the Board finds that 
there is no basis for entitlement to service connection for a 
mental illness.  

There is some discrepancy among the medical records as to 
what mental disorder(s) the veteran currently has.  In June 
1993, the veteran was diagnosed with schizophrenia, 
undifferentiated, according to an Adult Initial Clinical 
Assessment from Los Angeles County Department of Mental 
Health.  The veteran was also given a diagnosis of chronic 
schizophrenia in June 1994 at VAMC Sepulveda.  In July 2000, 
however, VA psychiatrist, Dr. J.L., diagnosed questionable 
schizophrenia and adjustment disorder with depressed mood.  
Another VA psychiatrist, Dr. R.H., initially stated in a 
letter dated in June 2003, that the veteran had a diagnosis 
of chronic paranoid schizophrenia.  In a psychiatric mood 
disorders clinic note dated in October 2003, however, Dr. 
R.H. stated "diagnosis unclear."  According to VAMC 
psychiatric progress notes dated from October 2003 to 
November 2003, Dr. R.H. began to question the schizophrenia 
diagnosis after observing a clinical picture more consistent 
with an anxiety disorder rather than psychosis.  The veteran 
was again diagnosed with schizophrenia in April 2004.  The 
exact diagnosis at that time was paranoid schizophrenia in 
partial remission, with secondary depression, as shown in a 
VA mental disorders examination report.   

To clarify any ambiguities, the Board obtained an independent 
medical expert opinion from a psychiatrist, pursuant to 38 
C.F.R. § 20.901(d).  In her report, dated in December 2006, 
Dr. E.F. provided two diagnoses (1) schizophrenia, 
undifferentiated type, episodic with inter-episode residual 
symptoms and (2) adjustment disorder, chronic with mixed 
anxiety and depressed mood.  

Citing the Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), Dr. E.F. identified the relevant 
criteria (A-F) for a schizophrenia diagnosis.  Then, Dr. E.F. 
illustrated how the veteran's symptoms shown by the record 
matched these criteria and identified portions of the record 
to support her analysis.  For example, Dr. E.F. cited the 
veteran's symptoms of delusions and hallucinations, which 
according to medical records from several sources, began in 
the late 1960s.  Dr. E.F. also described social and 
occupational dysfunction, citing the veteran's difficulty 
with sustained employment or interpersonal relationships 
since his late teens and sub-optimal self-care for diabetes.  
Third, Dr. E.F. noted that the veteran had exhibited 
continuous signs of the disturbance for more than 6 months.  
Last, Dr. E.F. noted that there was no evidence the veteran's 
symptoms were caused by physiological effects of a substance 
or a general medical condition, or were related to a 
diagnosis of pervasive developmental disorder.  

Dr. E.F. also acknowledged that the veteran's symptoms 
appeared to change in the mid 1990's with auditory 
hallucinations and paranoid delusions becoming less 
prominent, and depression, anxiety, and social and 
occupational impairment becoming more prominent.  Dr. E.F. 
also acknowledged that in 2003 the veteran's psychiatrists 
questioned the schizophrenia diagnosis, noting that the 
veteran had no observable signs of acute psychosis.  
Regarding the change in symptoms, Dr. E.F. stated that such a 
change was not unusual.  Dr. E.F. cited medical literature 
stating that symptoms of schizophrenia were most severe 
during the first 5 to 10 years of onset and that they 
gradually improved.  Dr. E.F. concluded that the veteran's 
psychiatrists might not have had access to the veteran's 
earlier records, which would make it understandable why they 
questioned the diagnosis.  

Regarding the adjustment disorder, chronic, with mixed 
anxiety and depressed mood, Dr. E.F. based this diagnosis on 
the manifestation of depressive symptoms in 1999-2000 that 
appeared to be related to psychosocial stressors rather than 
to residual symptoms of schizophrenia.  Dr. E.F. explained 
that in 1999 the veteran's sister moved in with him, creating 
difficulties in the relationship.  These difficulties caused 
distress beyond what one might typically expect from such a 
stressor according to the doctor.  Dr. E.F. noted that the 
symptoms improved shortly after his sister moved out.  Again, 
Dr. E.F. cited portions of the DSM-IV in support of her 
conclusion.

The Board finds Dr. E.F.'s report to be highly reliable.  In 
it, she relied on citations to both medical literature and 
specific records in the veteran's claims file to support her 
diagnoses.  The Board has thoroughly reviewed the claims file 
and concludes that she considered all relevant evidence in 
formulating her opinion.   

Having determined the appropriate diagnoses, the Board also 
concludes that schizophrenia existed prior to service.  In a 
report of medical history prepared upon his induction, dated 
in August 1969, the veteran reported a history of nervous 
trouble.  The examining physician wrote "nervous mild" 
under the summary section, but provided no further 
explanation.  The veteran's pre-induction physical 
examination report was negative for any mental health 
findings.  Although a nervous condition was clearly "noted" 
on examination, the Board nonetheless finds the presumption 
of soundness applies because neither schizophrenia nor an 
adjustment disorder were specifically noted at that time.  38 
U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03.  

Despite that the diagnosed diseases were not noted, the Board 
finds the evidence clearly and unmistakably shows that the 
veteran's schizophrenia both pre-existed and was not 
aggravated by service.  38 U.S.C. § 1153.  Wagner v. Wagner, 
370 F.3d 1089, 1096 (2004).  There are several portions of 
the record suggesting schizophrenia began prior to service.  
First, the pre-service medical evidence included progress 
notes from Doctors Hospital, dated in January-February 1968 
noting "possible schizophrenia" and "depression 
worsening."  Second, according to a psychiatric consultation 
from VAMC Sepulveda, dated in June 1994, veteran started 
hearing voices possibly between the ages of 16 and 18.  The 
attending physician, Dr. J.B., stated that the veteran had 
"a long standing psychiatric illness-probably always 
schizophrenia."  Third, in an Adult Initial Clinical 
Assessment from Los Angeles County Department of Mental 
Health, dated in June 1993, a nurse reported the veteran 
began seeing a psychiatrist at age 16 or 17.

Both the VA examination report with addenda and the 
independent medical expert opinion support the Board's 
finding that the disorders pre-existed service.  In the 
September 2005 addendum to the March 2005 VA examination 
report, Dr. L.K. stated that it was likely that the veteran's 
mental illness-which he diagnosed as schizophrenia with 
secondary depression-existed prior to his active duty 
service of 82 days.  Dr. L.K. explained that the veteran had 
his first episode of mental illness at the age of 16 and was 
treated at that time as an outpatient with Stelazine 
medication.  Dr. L.K. also noted that the veteran was drafted 
into the military despite providing a letter indicating that 
he was being treated for a nervous condition.  

The independent medical expert opinion report also supports 
the Board's finding.  In that report, Dr. E.V. stated that 
based on the medical records available for review, the 
veteran manifested symptoms of a psychiatric illness 
consistent with schizophrenia as early as January 26, 1968.  

The medical evidence also included a June 1994 VA psychiatry 
consultation in which it was reported that the veteran began 
hearing voices in the 1970's.  The Board has also considered 
the veteran's travel board testimony that he did not begin 
hearing voices until his time in service.  The other evidence 
in the claims file, however, outweighs these statements.  
Particularly revealing are the progress notes from Doctors 
Hospital dated in January 1968 noting possible schizophrenia 
and the numerous reports that his symptoms began at age 16 or 
17.  In short, the evidence establishes that he began to 
experience symptoms ultimately attributed to schizophrenia 
before he entered the service and the medical evidence 
unquestionably establishes that the schizophrenia pre-existed 
service.   

There are some ambiguities in the record regarding whether 
the veteran's pre-existing mental illness was aggravated 
during service.  Although the veteran was in service for less 
than three months, his claims file included a substantial 
amount of service medical records.  According to a Medical 
Board Proceedings report, dated in June 1970, the veteran was 
discharged after being found medically unfit due to multiple 
urethral strictures.  Despite multiple records of treatment 
for urethral strictures and other ailments, the service 
medical records were negative for any mental health 
treatment.  The service medical records, therefore, provide 
no evidence that a mental disorder was aggravated in service.  

There are three letters from Dr. R.H., of the Sepulveda VAMC.  
In one letter, dated in January 2003, Dr. R.H. stated that 
the veteran's military service "contributed significantly to 
an increased level of anxiety and paranoia, which did not 
remit following the war."  This anxiety with panic attacks, 
Dr. R.H. stated, severely affected the veteran's ability to 
function and created a tremendous amount of emotional turmoil 
which continued to this day.  Dr. R.H. concluded that Mr. S. 
[sic] believed he was deserving of compensation for his years 
of suffering from symptoms which he felt were exacerbated 
during his military service.  

In another letter from Dr. R.H., dated in June 2003, Dr. R.H. 
stated that the veteran had a diagnosis of chronic paranoid 
schizophrenia.  Dr. R.H. stated that the veteran believed his 
military service contributed significantly to an increased 
level of anxiety and paranoia, which did not remit following 
the war.  Dr. R.H. then stated that the veteran related that 
this anxiety with panic attacks severely affected his ability 
to function and created a tremendous amount of emotional 
turmoil which continued to this day.  Then, Dr. R.H. 
concluded that the veteran believed he was deserving of 
compensation for his years of suffering from symptoms which 
he felt were exacerbated during his military service.  

In the third letter from Dr. R.H., dated in May 2004, the 
doctor stated that the veteran had been, reportedly, 
diagnosed in years past with schizophrenia.  Dr. R.H. stated 
that in his opinion, the veteran suffered from an anxiety 
disorder and had benefited from treatment with anti-
depressant medication.  

In summary, Dr. R.H.'s first letter seems to establish that 
the veteran's pre-existing mental condition worsened in 
service, but inexplicably he named another veteran in the 
second half of that letter.  The second letter does not 
support a finding of aggravation as it refers only to the 
veteran's belief rather than the doctor's medical opinion.  
Finally, the third letter does not support the claim because 
in it, the doctor only referred to possible current diagnoses 
without reference to in-service incurrence or aggravation.  
These letters are contradictory and by themselves, do not 
make a sufficient basis on which to make an aggravation 
finding.

The VA examination report and two addenda are also ambiguous 
as to whether the veteran's pre-existing mental illnesses 
were permanently aggravated in service.  
In the report of VA mental disorders examination, dated in 
April 2004, Dr. L.K. diagnosed paranoid schizophrenia, in 
partial remission, with secondary depression, but did not 
provide an opinion regarding aggravation in service.  In the 
March 2005 addendum, Dr. L.K. stated that based upon the 
information he obtained in reviewing the records and 
conducting a mental status examination, in his opinion it was 
as likely as not that the veteran's tour of duty aggravated 
his pre-existing mental condition and further accelerated its 
progression.  Then, however, in the September 2005 addendum 
Dr. L.K. stated that it was likely the veteran's mental 
illness existed prior to his active duty service of 82 days, 
but that his active duty service did not likely permanently 
aggravate the natural progression of this mental illness.  
Dr. L.K. provided the following reasons for his conclusion.  
The veteran had his first episode of mental illness at the 
age of 16 and was treated as an outpatient with Stelazine 
medication.  The veteran was also drafted into the military 
even though he provided a letter indicating that he was being 
treated for a nervous condition.  The veteran did not seek 
psychiatric treatment while in the military and the veteran's 
report of seeing a psychiatrist in the community was 
unsubstantiated.

The two VA examination report addenda are ambiguous because 
initially, Dr. L.K. concluded there was no aggravation of a 
pre-existing mental condition, but then inexplicably, he 
rendered an opinion to the contrary.    

In resolving these ambiguities, the Board again turns to the 
independent medical expert opinion.  In that report, Dr. E.V. 
concluded that although it was possible that the veteran's 
military service caused an acute increase in disability 
during the period of time around his service, it did not seem 
likely that the veteran's military service had significantly 
changed the course of his mental illness.  The doctor 
explained that in all of the veteran's medical records, there 
was no mention that he saw or participated in any combat or 
experienced any acute trauma during his military service.  
She also noted that extensive notes from individual group 
therapy failed to document any issues the veteran may have 
had concerning his military service.  Dr. E.V. also explained 
that the veteran sought treatment for numerous physical 
symptoms and somatic complaints in service, but he never 
requested any kind of mental health evaluation or treatment.  

In evaluating all the evidence pertaining to in-service 
aggravation, the Board finds the independent medical expert 
opinion resolves the ambiguity and tips the balance of the 
evidence against the veteran.  Although Dr. E.V. considered 
the possibility of an acute increase in disability during the 
period of time around the veteran's service, she declined to 
conclude the mental illness was permanently aggravated during 
such military service.  Dr. E.V.'s use of the phrase "did 
not seem likely" when referring to whether the veteran's 
military service had significantly changed the course of his 
mental illness indicates to the Board that she had the 
requisite degree of medical certainty.  Moreover, she cited 
specific reasons for her conclusion.  The Board finds this 
report to be highly probative on the issue of in-service 
aggravation of a pre-existing mental illness.

The Board acknowledges that there is no firm opinion on 
whether the adjustment disorder had pre-existed service.  The 
weight of the evidence, however, is against granting service 
connection for an adjustment disorder.  As noted, the service 
medical records were negative for treatment of any 
psychiatric illness.  The medical evidence also fails to show 
that veteran received any mental health treatment within a 
year after service.  Instead, the evidence suggests he did 
not receive any treatment for nearly a decade after his 
discharge.  According to an Adult Initial Clinical Assessment 
from Los Angeles County Department of Mental Health, dated in 
June 1993, a nurse reported the veteran began seeing a 
psychiatrist at age 16 or 17 and then was seen at McCall's 
Foundation in Los Angeles in 1979 for weekly therapy sessions 
for dealing with issues including "nerve problems."  Thus, 
there is there is no evidence that an adjustment disorder 
first manifest during service or within a year thereafter.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2007).

The Board has also considered the arguments set forth by the 
veteran's accredited representative.  In a statement, dated 
in March 2006, the representative asserted that the VA 
examination addendum of March 2005 met the criteria for 
service connection based on aggravation of a pre-existing 
mental condition.  The representative asserted that the March 
2005 addendum satisfied the Board's remand criteria and that 
the physician only changed his opinion upon a "forced follow 
up" examination.  The Board recognizes that although Dr. 
L.K. provided adequate reasons and basis for his opinion that 
the veteran's active duty service did not likely permanently 
aggravate the natural progression of this mental illness, he 
did not explain why he changed his opinion in the first 
place.  For reasons explained above, however, the Board finds 
that the independent medical expert opinion resolved all 
ambiguities on this issue.   

The Board declines to give any weight to the veteran's 
opinion that his mental illness was permanently aggravated in 
service.  As a layperson, he has no professional expertise.  
Lay assertions regarding medical matters such as diagnosis or 
etiology of a disability have no probative value because 
laypersons are not competent to offer medical opinions.  
Here, the claim involves issues of medical fact, such as 
causation and diagnosis, and competent medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

Service connection for a psychiatric disorder is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


